                                           Case 3:20-cv-07811-RS Document 19 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         UNITED STATES OF AMERICA,
                                  10                                                          Case No. 20-cv-07811-RS
                                                         Plaintiff,
                                  11
                                                  v.                                          ORDER DENYING MOTION TO
                                  12                                                          INTERVENE AND MOTION TO
Northern District of California
 United States District Court




                                         APPROXIMATELY 69,370 BITCOIN                         APPOINT COUNSEL
                                  13     (BTC), BITCOIN GOLD (BTG) BITCOIN
                                         SV (BSV) AND BITCOIN CASH (BCH),
                                  14
                                                         Defendant.
                                  15

                                  16          This is a civil forfeiture action arising from the seizure of approximately 69,370 Bitcoin,

                                  17   Bitcoin Gold, Bitcoin SV, and Bitcoin Cash allegedly derived from certain unlawful activity.

                                  18   Adesijuola Ogunjobi, appearing pro se, has filed a motion for leave to intervene, purportedly set

                                  19   for December 3, 2020. Ogunjobi separately moves for appointment of counsel. Pursuant to Civil

                                  20   Local Rule 7-1(b), both motions are suitable for disposition without oral argument, and no hearing

                                  21   will be held.

                                  22          Ogunjobi’s pleadings are disjointed and rambling. As best as can be discerned from the

                                  23   motions and a cover letter that accompanied them (Dkt. No. 13), Ogunjobi wants 3083 of the

                                  24   seized bitcoins transferred to him so that he can use them as collateral to secure a $250 million

                                  25   loan he contends has been lined up. That loan, in turn, will allow Ogunjobi to access a $5 trillion

                                  26   “credit facility,” from which he apparently intends (1) to pay $2.5 billion to purchase outright all

                                  27   the bitcoin assets seized that are the subject of this action, and (2) to fund a “global class action”

                                  28   to prove the COVID-19 pandemic is fraudulent. Ogunjobi lists as his proposed co-intervenors a
                                           Case 3:20-cv-07811-RS Document 19 Filed 12/01/20 Page 2 of 2




                                   1   diverse group of well known entities and individuals, including the United States, The Peoples

                                   2   Republic of China, OPEC, the Federal Reserve, the National Football League, Major League

                                   3   Baseball, Donald and Melania Trump, Prince Charles, Idris Elba, Madonna, and various members

                                   4   of the Dallas Cowboys football team.

                                   5          The motion to intervene is frivolous and is denied. The motion to appoint counsel requests

                                   6   that Sidley Austin and/or the U.S. Attorney’s Office for this district be appointed to represent the

                                   7   proposed intervenors in this matter.1 It is likewise frivolous and is denied. In view of this order,

                                   8   plaintiff’s motion to continue the hearing is moot.

                                   9

                                  10   Dated: December 1, 2020

                                  11                                                     ______________________________________
                                                                                         _______
                                                                                         __  ________
                                                                                                    __________
                                                                                                            _ __
                                                                                                               ____
                                                                                                                 _____
                                                                                                                    _____________
                                                                                                                               _____
                                                                                                                                  _____
                                                                                         RICHARD
                                                                                         R CHARD SEEBORG
                                                                                         RI
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       1
                                         Ogunjobi affixed signature blocks for Sidley Austin attorneys and Assistant U.S. Attorneys to his
                                  25   papers as if those attorneys had signed and were filing the motions, although he elsewhere
                                       explained they are not in fact representing him. While no one would mistake the documents for
                                  26
                                       work product of the U.S. Attorney’s office or Sidley Austin, the misleading appearance of the
                                  27   signature blocks cannot be condoned.

                                  28
                                                                                                                   CASE NO.   20-cv-07811-RS
                                                                                          2
